FILED

UNITED sTATEs D1sTR1CT CoURT JUN l l mm

FOR THE DISTRICT OF COLUMBIA Clerk, U.S. Distn'ct & Bankruptcy
Courts for the District of Columbia

LACY L. WILLIAMS, )
Plaintiff, §
v_ § Civil Action No. 12-0808
PRESIDENT BARACK OBAMA, et al. , g
Defendants. §
MEMORANDUM ORDER

By Order of the United States Court of Appeals for the District of Columbia Circuit,
granting plaintiff s petition for a writ of mandamus, see In re Wz`lliams, No. 10-5122 (D.C. Cir.
Jan. 4, 2012), this Court has filed plaintiffs complaint and application to proceed in forma
pauperis

Pursuant to the Prison Litigation Reforrn Act ("PLRA"), unless a prisoner "is under
imminent danger of serious physical injury," he may not proceed in forma pauperis if while
incarcerated he has filed at least three prior cases that were dismissed as frivolous, malicious, or
for failure to state a claim. 28 U.S.C. § l915(g); see Ibrahim v. District of Columbia, 463 F.3d 3,
6 (D.C. Cir. 2006). This provision "neither divests a prisoner of his right to bring a claim nor
changes the law in a way that adversely affects his prospects for success on the merits of the
claim." Ibrahim v. District of Columbz'a, 208 F.3d 1032, 1036 (D.C. Cir. 2000). A prisoner who
is "not allowed to proceed [z`n forma pauperis] may pursue [his] substantive claims just as

anyone else by paying the filing fee." Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).

"On at least three previous occasions, Williams filed actions in the [United States District
Court for the Eastern District of North Carolina] that were dismissed as frivolous or for failure to
state a claim upon which relief can be granted." Willz`ams v. Black, No. 5:07-CT-3l70, 2010 WL
2465152, at *8 (E.D.N.C. June 16, 20l0) (citing cases). Notwithstanding allegations set forth in
the complaint describing various medical conditions, plaintiff fails to demonstrate that he now
faces imminent danger of serious physical injury. Plaintiff therefore does not fall within the sole
exception to the "three strikes" provision of the PLRA, and this action may proceed only if he
pays the filing fee of $350 in full. See Willz`ams v. Murzz`cz`pality of Raleigh, North Carolz`na, No.
5:09-CT-3l29, 2010 WL 2025877, at *l (E.D.N.C. May 20, 2012) (f1nding that "imminent
danger" exception did not apply and denying reconsideration of dismissal of complaint under 28
U.S.C. § l9l5(g)).
Accordingly, it is hereby
ORDERED that, pursuant to 28 U.S.C. § l9l5(g), plaintiffs application to proceed in
forma pauperis is DENIED; and it is further
ORDERED that, within 30 days of entry of this Order, plaintiff shall pay in hill to the

Clerk of Court the $350 filing fee. If plaintiff fails to make such payment timely, the Court will

dismiss this civil action.

SO ORDERED.

/ Mt/@/ ;

United States District Judge

DATE; d § h Z/